Exhibit 10.3

PLEDGE AGREEMENT

This PLEDGE AGREEMENT (“Agreement”), dated June 30, 2011, is made by Ethanol
Capital Partners, LP – Series R, a Delaware limited partnership, Ethanol Capital
Partners, LP – Series T, a Delaware limited partnership, Ethanol Capital
Partners, LP – Series V, a Delaware limited partnership, Ethanol Investment
Partners, LLC, a Delaware limited liability company and Tennessee Ethanol
Partners, LP, a Delaware limited partnership, jointly and severally (each a
“Pledgor,” and collectively the “Pledgors”), in favor of Advanced BioEnergy,
LLC, a Delaware limited liability company (“Pledgee”).

RECITALS:

WHEREAS, Pledgee has made certain financial accommodations and extensions of
credit available to Pledgors pursuant to that certain Promissory Note of even
date herewith made by Pledgors, jointly and severally, in favor of Pledgee in
the principal amount of $490,000.00 (the “Note”); and

WHEREAS, Pledgors desire to secure their obligations under the Note for the
benefit of Pledgee, by a pledge and grant of a security interest in all of
Pledgors’ right, title and interest in the limited liability company units of
membership interest of Pledgee held by the Pledgors as described on Exhibit A
attached hereto and incorporated herein, including any and all warrants to
purchase additional units of Pledgee which were issued to the Pledgors in
connection with the pledged units, (the “Pledged Membership Interests”) to
secure the payment and performance of the Obligations (as defined below).

NOW, THEREFORE, in consideration of the foregoing, and in order to induce the
Pledgee to make the financial accommodations available to Pledgors under the
Note, Pledgors hereby jointly and severally agree with Pledgee as follows:

SECTION 1. Pledge. Pledgors hereby pledge to Pledgee and grant to Pledgee a
security interest in all of Pledgors’ right, title and interest in the Pledged
Membership Interests, including without limitation all of Pledgors’ membership
interests, governance rights, and financial rights related thereto, and together
with any and all after-acquired units in Pledgee and property relating thereto,
any and all proceeds thereof, all of Pledgors’ interest and rights in all
successor entities to Pledgee in connection with the Pledged Membership
Interests, and any and all related rights under the Pledgee’s limited liability
company agreement and any and all other agreements relating to Pledgee or
relating to any successor entities (the “Pledged Collateral”).

SECTION 2. Security for Obligations. This Agreement secures the obligations of
Pledgors under the Note and any documents related thereto and it secures all
obligations of the Pledgors now or hereafter existing under this Agreement (all
such obligations of the Pledgors being the “Obligations”).

 

1



--------------------------------------------------------------------------------

SECTION 3. Delivery of Pledged Collateral.

(a) All certificates or instruments representing or evidencing the Pledged
Collateral will be delivered on or before this date to and held by Pledgee
pursuant hereto and shall be in suitable form for transfer by delivery, or shall
be accompanied by duly executed instruments of transfer or assignments in blank,
all in form and substance satisfactory to the Pledgee. In addition, Pledgors
authorize Pledgee to file UCC financing statements in appropriate offices,
describing the Pledged Collateral as collateral of Pledgee. Such filings, along
with any continuation statements, amendments and other filings as Pledgee may
deem appropriate from time-to-time, may be filed without Pledgors’ further
consent or signature.

(b) Legend. In addition to any other legend required, the certificates
representing the Pledged Collateral will bear an endorsement in substantially
the following form:

“The units of membership interest represented by this certificate are pledged
under, and are subject to, the terms and conditions of a Pledge Agreement dated
June 30, 2011, between the issuer and the registered owner of this certificate,
as security for performance of the obligations of Ethanol Capital Partners, LP –
Series R, Ethanol Capital Partners, LP – Series T, Ethanol Capital Partners, LP
– Series V, Ethanol Investment Partners, LLC, and Tennessee Ethanol Partners,
LP, under that certain Promissory Note of even date therewith, and cannot be
sold, assigned, transferred, pledged or disposed of except as provided in such
Pledge Agreement.”

SECTION 4. Representations and Warranties. Pledgors represent, warrant and
covenant to Pledgee that as of the date hereof and until the Obligations have
been paid in full, the following:

(a) Pledgors are duly organized, validly existing and in good standing under the
laws of the State of Delaware.

(b) The chief executive office of each Pledgor is located in the State of
Arizona.

(c) The Pledged Collateral has been duly authorized and validly issued and is
fully paid and non-assessable.

(d) Except as otherwise set forth in Section 18, Pledgors are the legal and
beneficial owners of the Pledged Collateral free and clear of any liens,
security interests, options or other charges or encumbrances except for the
security interest created by this Agreement.

(e) The pledge of the Pledged Collateral pursuant to this Agreement creates a
valid security interest in the Pledged Collateral, securing the payment of the
Obligations.

(f) Pledgors have full power and authority to execute and deliver this Agreement
and to perform their respective obligations hereunder.

 

2



--------------------------------------------------------------------------------

(g) No authorization, approval, or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required either: (i) for
the pledge by Pledgors of the Pledged Collateral pursuant to this Agreement or
for the execution, delivery or performance of this Agreement by the Pledgors; or
(ii) for the exercise by the Pledgee of the voting or other rights provided for
in this Agreement or the remedies in respect of the Pledged Collateral pursuant
to this Agreement (except as may be required in connection with such disposition
by laws affecting the offering and sale of securities generally and except as
may be applicable to Pledgee under applicable statutes, rules, regulations, or
any directives, letters or orders issued pursuant thereto).

(h) Except as otherwise set forth in Section 18, the entering into and
performance of this Agreement and the transactions related hereto do not
conflict with any other agreement to which the Pledgors are a party.

(i) Pledgors will substantially benefit from the financial accommodations
provided by Pledgee.

(j) Pledgors have the authority to enter into and to perform this Agreement and
the transactions related hereto, and the individual parties signing on behalf of
the Pledgors have been fully authorized to execute this Agreement on behalf of
such parties.

SECTION 5. Further Assurances. Pledgors agree that at any time and from
time-to-time, at the joint and several expense of Pledgors, Pledgors will
promptly execute and deliver all further instruments and documents, and take all
further action, that may be necessary or desirable, or that Pledgee may request,
in order to perfect and protect any security interest granted or purported to be
granted hereby or to enable Pledgee to exercise and enforce its rights and
remedies hereunder with respect to any Pledged Collateral.

SECTION 6. Default. Any of the following shall constitute an “Event of Default”
hereunder:

(a) A failure by Pledgors to observe or perform any obligation, covenant,
condition, or agreement to be performed hereunder by any of the Pledgors;

(b) Any representation or warranty made by any of the Pledgors in this Agreement
is not true and correct in any material respect;

(c) A default or event of default shall have occurred under the Note;

(d) Any Pledgor from and after the date hereof shall, or shall attempt to,
encumber, subject to any further pledge or security interest, sell, transfer or
otherwise dispose of any of the Pledged Collateral or any interest therein
except as otherwise permitted herein, or any of the Pledged Collateral shall be
attached or levied upon or seized in any legal proceedings against any of the
Pledgors;

(e) Any Pledgor shall generally not pay their debts as such debts become due, or
shall admit in writing, their inability to pay such debts generally, or shall
make a general assignment for the benefit of creditors;

 

3



--------------------------------------------------------------------------------

(f) Any proceeding shall be instituted by or against any Pledgor, seeking to
adjudicate them bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, custodianship, protection, relief, or
composition of their debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for
relief, or the appointment of a receiver, custodian, trustee, or other similar
official for any substantial part of their property, and such proceeding shall
not be dismissed within thirty (30) days after its commencement; or any Pledgor
shall take any action to authorize any of the actions set forth above in this
clause (f); or

(g) This Agreement shall not or shall no longer be effective in granting to
Pledgee a first priority perfected lien in or on the Pledged Collateral.

SECTION 7. Voting Rights; Distributions.

(a) So long as no Event of Default or event which, with the giving of notice or
the lapse of time, or both, would become an Event of Default shall have occurred
and be continuing, Pledgors shall be entitled to exercise any and all voting and
other consensual rights pertaining to the Pledged Collateral or any part thereof
for any purpose not inconsistent with the terms of this Agreement; provided,
however, that Pledgors shall not exercise and refrain from exercising any such
right if, in Pledgee’s reasonable judgment, such action would have a material
adverse effect on the value of the Pledged Collateral or any part thereof.

(b) Notwithstanding whether or not an Event of Default has occurred, Pledgee
shall be entitled to receive and retain, and apply as payment on the Note, any
and all dividends, distributions and interest paid in respect of the Pledged
Collateral including all:

(i) distributions, interest paid or payable in respect of, and instruments and
other property received, receivable or otherwise distributed in respect of, or
in exchange for, the Pledged Collateral,

(ii) distributions paid or payable in cash in respect of any Pledged Collateral
in connection with a partial or total liquidation or dissolution or in
connection with a reduction of capital, capital surplus or paid-in-surplus, and

(iii) cash paid, payable or otherwise distributed in redemption of, or in
exchange for, any Pledged Collateral.

(c) Pledgee shall execute and deliver (or cause to be executed and delivered)
all such proxies and other instruments as Pledgors may reasonably request for
the purpose of enabling Pledgors to exercise the voting and other rights which
they are entitled to exercise pursuant to Section 7(a).

(d) Upon the occurrence and during the continuance of an Event of Default, or an
event which, with the giving of notice or the lapse of time, or both, would
become an Event of Default:

(i) all rights of Pledgors to exercise the voting and other consensual rights
which they would otherwise be entitled to exercise pursuant to Section 7(a)
shall cease, and all such rights shall thereupon become immediately vested in
Pledgee which shall thereupon have the sole right to exercise such voting and
other consensual rights; and

 

4



--------------------------------------------------------------------------------

(ii) the Note, all interest thereon, and all other obligations thereunder, shall
be immediately due and payable, without presentment, demand, protest or any
notice of any kind, all of which are hereby expressly waived.

SECTION 8. Further Covenants. Until all the Obligations have been paid in full:

(a) Pledgors agree that they will not without the consent of Pledgee: (i) sell
or otherwise dispose of, or grant any option with respect to, any of the Pledged
Collateral; (ii) create or permit to exist any lien or security interest, or
other charge or encumbrance upon or with respect to any of the Pledged
Collateral, except for the security interest under this Agreement; (iii) change
the location of its chief executive office; (iv) change the jurisdiction of its
organization; or (v) change its legal name or organizational structure.

(b) Pledgors agree that they will: (i) cause the issuer of the Pledged
Membership Interest not to issue any interests or other securities in addition
to or in substitution for the Pledged Membership Interest, except to Pledgors;
and (ii) pledge hereunder, immediately upon their acquisition (directly or
indirectly) thereof, any and all additional membership interests or other
securities of the issuer of the Pledged Membership Interest.

(c) In the event the Pledgors desire to sell any of the Pledged Collateral,
Pledgee shall not grant approval for such sale unless the proceeds of such sale
are immediately and directly paid to Pledgee pursuant to the terms of the Note.

SECTION 9. Pledgee Appointed Attorney-in-Fact. Pledgors hereby appoint Pledgee
as Pledgors’ attorney-in-fact, with full authority in the place and stead of
Pledgors and in the name of Pledgors or otherwise, from time-to-time in
Pledgee’s discretion to take any action and to execute any instrument which
Pledgee may deem necessary or advisable to accomplish the purposes of this
Agreement, including, without limitation, to receive, endorse and collect all
instruments made payable to Pledgors representing any distribution or interest
payment in respect of the Pledged Collateral or any part thereof and to give
full discharge for the same.

SECTION 10. Pledgee May Perform. If Pledgors fail to perform any agreement
contained herein, Pledgee may itself perform, or cause performance of such
agreement, and the expenses of Pledgee incurred in connection therewith shall be
payable jointly and severally by Pledgors.

SECTION 11. Reasonable Care. Pledgee shall be deemed to have exercised
reasonable care in the custody and preservation of the Pledged Collateral in its
possession if the Pledged Collateral is accorded treatment substantially equal
to that which Pledgee accords its own property.

 

5



--------------------------------------------------------------------------------

SECTION 12. Remedies upon Default. If any Event of Default occurs, then:

(a) Pledgee may exercise in respect of the Pledged Collateral, in addition to
other rights and remedies provided for herein or otherwise available to it, all
the rights and remedies of a secured party under the Uniform Commercial Code in
effect in the State of Minnesota (the “Code”), and Pledgee may also, without
notice except as specified below, sell the Pledged Collateral or any part
thereof in one or more parcels at public or private sale, at any exchange,
broker’s board or at any of Pledgee’s offices or elsewhere, for cash, on credit
or for future delivery, and upon such other terms as Pledgee may deem
commercially reasonable. Pledgors agree that, to the extent notice of sale shall
be required by law, at least ten days’ notice to the respective Pledgor of the
time and place of any public sale or the time after which any private sale is to
be made shall constitute reasonable notification. Pledgee shall not be obligated
to make any sale of Pledged Collateral regardless of notice of sale having been
given. Pledgee may adjourn any public or private sale from time-to-time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.

(b) Any cash held by Pledgee as Pledged Collateral and all cash proceeds
received by Pledgee in respect of any sale of, collection from, or other
realization upon all or any part of the Pledged Collateral may, in the
discretion of Pledgee, be held by Pledgee as collateral for, or then or at any
time thereafter be applied in whole or in part by Pledgee against, all or any
part of the Obligations as Pledgee shall elect. Any surplus of such cash or cash
proceeds held by Pledgee and remaining after payment in full of all the
Obligations shall be paid over to whomsoever may be lawfully entitled to receive
such surplus.

SECTION 13. Expenses. Pledgors, jointly and severally, will upon demand pay to
Pledgee the amount of any and all reasonable expenses, including the reasonable
fees and expenses of its counsel and of any experts, which Pledgee may incur in
connection with: (i) the custody or preservation of, or the sale of, collection
from, or other realization upon, any of the Pledged Collateral; (ii) the
exercise or enforcement of any of the rights of Pledgee hereunder; or (iii) the
failure by any of the Pledgors to perform or observe any of the provisions
hereof.

SECTION 14. Amendments. No amendment or waiver of any provision of this
Agreement nor consent to any departure by any of the Pledgors herefrom, shall in
any event be effective unless the same shall be in writing and signed by
Pledgee, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

 

6



--------------------------------------------------------------------------------

SECTION 15. Addresses for Notices. All notices and other communications provided
for hereunder shall be in writing and, if to any of the Pledgors, sent by a
nationally recognized overnight courier service to:

Scott Brittenham

Clean Energy Capital, LLC

5151 East Broadway

Suite 510

Tucson, AZ 85711

With a copy to:

Tonya Mitchem Grindon

Baker, Donelson, Bearman, Caldwell & Berkowitz, PC

211 Commerce Street, Suite 800

Nashville, TN 37201

and, if to Pledgee, sent by a nationally recognized overnight courier service to
Pledgee at:

Advanced BioEnergy, LLC

Attention: President

8000 Norman Center Drive

Suite 610

Bloomington, MN 55437

With a copy to:

Stanley J. Duran

Lindquist & Vennum P.L.L.P.

4200 IDS Center

80 South 8th Street

Minneapolis, MN 55402

or as to either party at such other address as shall be designated by such party
in a written notice to the other party complying with the delivery terms of this
Section 15. All such notices and other communications shall, when appropriately
couriered, be effective when delivered by the courier.

SECTION 16. Continuing Security Interest. This Agreement shall create a
continuing security interest in the Pledged Collateral and shall: (i) remain in
full force and effect until satisfaction in full of the Obligations: (ii) be
binding upon the Pledgors, their successors and assigns; and (iii) inure,
together with the rights and remedies of Pledgee hereunder, to the benefit of
Pledgee, its successors, transferees and assigns. Upon the satisfaction in full
of the Obligations, Pledgors shall be entitled to the return, upon their request
and at their joint and several expense, of such of the Pledged Collateral as
shall not have been sold or otherwise applied pursuant to the terms hereof.

SECTION 17. Governing Law; Terms. This Agreement shall be governed by, and
construed in accordance with the laws of the State of Minnesota except as
required by mandatory provisions of law and except to the extent that the
validity or perfection of the security interest hereunder, or remedies
hereunder, in respect of any particular Pledged Collateral are governed

 

7



--------------------------------------------------------------------------------

by the laws of a jurisdiction other than the State of Minnesota. Unless
otherwise defined herein or in the Note, terms defined in Article 9 of the Code
that are used herein are as defined in the Code.

SECTION 18. Subordination of Certain Pledged Collateral. Notwithstanding
anything herein contained to the contrary, Pledgee acknowledges that there is an
existing security interest in favor of Clean Energy Capital, LLC (“CEC”), in the
Pledged Collateral listed in Exhibit A as number 8 (the “TEP
Collateral”). Pledgee agrees that its security interest and rights in and to the
TEP Collateral are subordinate only: to those interests and rights of CEC as
provided in the Revolving Credit Note in the principal amount of $400,000 dated
September 25, 2008 made by Tennessee Ethanol Partners, L.P. (“TEP”) for the
benefit of Ethanol Capital Management, LLC (the predecessor in interest to CEC),
as amended on April 14, 2009 (to increase the principal amount to $550,000), and
as amended on September 1, 2010 (to change the interest rate), and in the Pledge
Agreement dated September 25, 2008 made by TEP for the benefit of Ethanol
Capital Management, LLC; and until such time as the security interest of CEC in
the TEP Collateral terminates (the “Interest Termination”). Upon Interest
Termination, Pledgee’s interest in the TEP Collateral will be primary in all
respects.

SECTION 19. Settlement Agreement. This Pledge, the Note, the Master Agreement,
the Guaranty and any financing statements executed in connection with this
Pledge, the Note, the Master Agreement and the Guaranty (collectively, the “Loan
Documents”), are being executed in connection with that certain Settlement
Agreement dated June 30, 2011, among CEC, Pledgee and others (the “Settlement
Agreement”), and the parties hereto acknowledge and agree that no release of
claims under the Settlement Agreement shall release, terminate, abrogate or
otherwise impact the ongoing validity or enforceability of any of the Loan
Documents.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Pledgors have caused this Agreement to be duly executed
and delivered by their respective officers thereunto duly authorized as of the
date first above written.

 

ETHANOL CAPITAL PARTNERS, LP – SERIES R

By:

Its:

 

Clean Energy Capital, LLC

General Partner

  By:  

  /s/ Scott Brittenham

  Name:  

  Scott Brittenham

  Its:  

  President

 

STATE OF  

 

  )     ) ss. COUNTY OF  

 

  )

Before me, the undersigned authority, on this day personally appeared
                                          the                      of Clean
Energy Capital, LLC, which entity is the General Partner of Ethanol Capital
Partners, LP – Series R, and such person is known to me to be the person whose
name is subscribed to the foregoing instrument, and upon his oath acknowledged
to me that he executed the same for the purposes and consideration therein
expressed and in the capacity therein stated.

Given under my hand and seal of office this      day of June, 2011.

 

 

Notary Public (SEAL)

 

9



--------------------------------------------------------------------------------

ETHANOL CAPITAL PARTNERS, LP – SERIES T

By:

Its:

 

Clean Energy Capital, LLC

General Partner

  By:  

  /s/ Scott Brittenham

  Name:  

  Scott Brittenham

  Its:  

  President

 

STATE OF  

 

  )     ) ss. COUNTY OF  

 

  )

Before me, the undersigned authority, on this day personally appeared
                                          the                      of Clean
Energy Capital, LLC, which entity is the General Partner of Ethanol Capital
Partners, LP – Series T, and such person is known to me to be the person whose
name is subscribed to the foregoing instrument, and upon his oath acknowledged
to me that he executed the same for the purposes and consideration therein
expressed and in the capacity therein stated.

Given under my hand and seal of office this      day of June, 2011.

 

 

Notary Public (SEAL)

 

10



--------------------------------------------------------------------------------

ETHANOL CAPITAL PARTNERS, LP – SERIES V

By:

Its:

 

Clean Energy Capital, LLC

General Partner

  By:  

  /s/ Scott Brittenham

  Name:  

  Scott Brittenham

  Its:  

  President

 

STATE OF  

 

  )     ) ss. COUNTY OF  

 

  )

Before me, the undersigned authority, on this day personally appeared
                                          the                      of Clean
Energy Capital, LLC, which entity is the General Partner of Ethanol Capital
Partners, LP – Series V, and such person is known to me to be the person whose
name is subscribed to the foregoing instrument, and upon his oath acknowledged
to me that he executed the same for the purposes and consideration therein
expressed and in the capacity therein stated.

Given under my hand and seal of office this      day of June, 2011.

 

 

Notary Public (SEAL)

 

11



--------------------------------------------------------------------------------

ETHANOL INVESTMENT PARTNERS, LLC

By:

Its:

 

Clean Energy Capital, LLC

Manager

  By:  

  /s/ Scott Brittenham

  Name:  

  Scott Brittenham

  Its:  

  President

 

STATE OF  

 

  )     ) ss. COUNTY OF  

 

  )

Before me, the undersigned authority, on this day personally appeared
                                          the                      of Clean
Energy Capital, LLC, which entity is the Manager of Ethanol Investment Partners,
LLC, and such person is known to me to be the person whose name is subscribed to
the foregoing instrument, and upon his oath acknowledged to me that he executed
the same for the purposes and consideration therein expressed and in the
capacity therein stated.

Given under my hand and seal of office this      day of June, 2011.

 

 

Notary Public (SEAL)

 

12



--------------------------------------------------------------------------------

TENNESSEE ETHANOL PARTNERS, LP

By:

Its:

 

Clean Energy Capital, LLC

General Partner

  By:  

  /s/ Scott Brittenham

  Name:  

  Scott Brittenham

  Its:  

  President

 

STATE OF  

 

  )     ) ss. COUNTY OF  

 

  )

Before me, the undersigned authority, on this day personally appeared
                                          the                      of Clean
Energy Capital, LLC, which entity is the General Partner of Tennessee Ethanol
Partners, LP, and such person is known to me to be the person whose name is
subscribed to the foregoing instrument, and upon his oath acknowledged to me
that he executed the same for the purposes and consideration therein expressed
and in the capacity therein stated.

Given under my hand and seal of office this      day of June, 2011.

 

 

Notary Public (SEAL)

 

13



--------------------------------------------------------------------------------

ADVANCED BIOENERGY, LLC By:  

  /s/ Richard R. Peterson

Name:  

  Richard R. Peterson

Its:  

  Chief Executive Officer

 

STATE OF  

 

  )     ) ss. COUNTY OF  

 

  )

Before me, the undersigned authority, on this day personally appeared
                                          the                      of Advanced
BioEnergy, LLC, known to me to be the person whose name is subscribed to the
foregoing instrument, and upon his oath acknowledged to me that he executed the
same for the purposes and consideration therein expressed and in the capacity
therein stated.

Given under my hand and seal of office this      day of June, 2011.

 

 

Notary Public (SEAL)

 

14



--------------------------------------------------------------------------------

Exhibit A

Pledged Membership Interests

 

No.

  

Entity Name

   Certificate No.      Units  

1

   Ethanol Capital Partners, LP – Series R      1424         47,438   

2

   Ethanol Capital Partners, LP – Series R      1420         270,982   

3

   Ethanol Capital Partners, LP – Series T      1421         462,412   

4

   Ethanol Capital Partners, LP – Series T      1423         13,050   

5

   Ethanol Capital Partners, LP – Series V      1481         27,300   

6

   Ethanol Capital Partners, LP – Series V      1482         352,317   

7

   Ethanol Investment Partners, LLC      1336         2,750,000   

8

   Tennessee Ethanol Partners, L.P.      1252         500,000                  
   TOTAL         4,423,499                  

 

15